Judgment unanimously affirmed. Memorandum: We conclude that defendant’s conviction is supported by legally sufficient evidence and is not against the weight of the evidence {see, People v Bleakley, 69 NY2d 490, 495). We further conclude that the evidence, the law and the circumstances of this case, viewed in totality and as of the time of the representation, establish that defendant received meaningful representation {see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Erie County Court, LaMendola, J.—Forgery, 2nd Degree.) Present— Lawton, J. P., Fallon, Callahan, Doerr and Balio, JJ.